           Case 5:20-cv-00019-JPB-JPM
    U.S. DEPARTMENT OF JUSTICE        J~ Document
                                                L~%I4r 6’            r            37-2REQUEST
                                                                                        Filed 08/28/20 Page 1 of 2 PageID
                                                                                                FOR ADMINISTRATIVE        #: 300
                                                                                                                     REMEDY
    Federal Bureau of Prisons


                       Type or use ball—point pen. If attachments are needed, submit four copies. Additional                instructions   on reverse.

    From:     ~ DAp~~
                    LAST NAME, FIRST, MIDDLE INITIAL
                                                                                  2t~—~9
                                                                                        REG. NO.
                                                                                                                   .Y/~
                                                                                                                         UNIT
                                                                                                                                            ~INSTITUTION
                                                                                                                                               4hr2
~    Part A- INMATE REQUEST                 zr        .1   1~-~ ci   L~O     ~‘   £    ,~   v1L1)         ~4-    ,0r-T     ~                  ~          L   o~rc    44’
-&QJ~ L~V~t                  3’                              ‘                    ~                    ~ ~       c~-g..-€ ~.~Lti~-t ~
       ~ c~-~ e’-z-~--IJ~ ~ ~
‘g~7j~1,                                                                                               ‘f~L..j’J_b        t-’)+cf

        J~q~ ~CbLTAL ~ A L.A~r~ c~ Fl
~   jjP H-,~2 ~ Ri~12 8L4r- r~ 1.FQ ~-I4-~ h~L.~1-i, ~/~P                                                                                                     .‘~


              ~ 74-1 ~ I~fl/~ rfi~~~H ~
~-TrF~1~ ~of Jrftl’f ~EN ft~is~&.
  ~ P~(c~J~rr Tth~A—7 ~C~C V-r,(~ Cc~p~t.fc~J  ‘~‘‘~  ~


                        *i4R                    ~                    ~E~-(tT F’’~L~&t                                    pv~~r~
    ~                         -?i-,~’~




                     DATE                                                                                            SIGNATURE OF REQUESTER
      Part B- RESPONSE




                      DAE                                                                             ~~~~RREGINAL DIRECTOR
      If dissalisfiL with this response, you may appeal to the Re~onal Director. Your appeal must be rec~d~e Re~onal Office within 20 c~dar days of the date of this response.

        ORIGINAL: RETURN TO INMATE
                                      _________________________
                                                                                                                     CASE NUMBE : ~
                                                                                                                     CASE NUMBER.
                                                                                                                                               ~~37 ~
                                                                                                                                                   —                     —~




       Part   C- RECEIPT
      Return to:
                            LAST NAME, FIRST, MIDDLE INITIAL                                    REG. NO.                         UNIT                    INSTITUTION

      SUBJECT:


                      DATE                                                                    RECIPIENT’S SIGNATURE (STAFF MEMBER)                                   BP-229(13)
                                                                                                                                                                     APRIL 1a82
       lisP LVN
Case 5:20-cv-00019-JPB-JPM Document 37-2 Filed 08/28/20 Page 2 of 2 PageID #: 301



                     REQUEST FOR ADMINISTRATIVE REMEDY
                     ADMINISTRATIVE REMEDY ~ 954376-Fl


  This is in response to your Administrative Remedy in which you
  request the Special Investigative Services safe keep a video
  recording for legal purposes on the specific date of
  July 31, 2018.

  Our review of this matter revealed that the incident you refer to
  was investigated. Video footage is not ordinarily retained unless
  a further review is required.

  Therefore,   your Request for Administrative Remedy is denied.

  If dissatisfied with this response, you may appeal to the Mid—
  Atlantic Regional Director, Federal Bureau of Prisons, 302
  Sentinel Drive, Suite 200, Annapolis Junction, Maryland 20701.
  Your app al must be received in the Regional Office within 20
  days of(~        of this response.



  Jo Coak~ey                                                       Date
  Co plex Warden
